OPINION
BY THE COURT:
This is an appeal on questions of law and fact from a judgment of the court of common pleas of Hamilton county, setting aside a conveyance of real estate by Louise Seufferle to the defendants on the ground that the grantor was mentally incompetent at the time and was induced by fraud and undue influence to execute the deed.
The case was submitted in this court upon a transcript of the evidence introduced in the common pleas court.
A reading of this evidence has *560caused this court to reach the same conclusion as that reached by the common pleas court.
A similar decree may be prepared for entry in this court and the cause remanded to the common pleas court for execution.
MATTHEWS, PJ., & ROSS, J., concur.